Citation Nr: 1244068	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss disability. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal condition, described as constipation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Chicago, Illinois, which denied the Veteran's claims. 

The Veteran testified at a September 2009 Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the file.

In March 2010, the Board remanded the issues listed on the front page of this decision for additional development.  The case is now ready for appellate review. 


FINDING OF FACT

The Veteran's claimed hearing loss, tinnitus, and gastrointestinal problems, described as constipation, are not the result of VA hospital/medical care or treatment provided during medical trial testing from January 5, 2001 to December 17, 2004; nor is the proximate cause of the claimed hearing loss, tinnitus, and gastrointestinal problems, including constipation, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; nor are the claimed hearing loss, tinnitus, and gastrointestinal problems, including constipation, due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss disability, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal condition, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in January 2006, April 2010, and May 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and pertinent post-service medical treatment records, including those pertaining to the VA trial and the applicable consent forms, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  The VA opinions obtained in this case are adequate, as they are predicated on a full reading of the records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record and statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Furthermore, in obtaining the additional recent VA examinations and opinions as well as the VA treatment records and consent forms, the Board is satisfied there was compliance with this remand directives set forth in the Board's March 2010 remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Compensation Under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 is to be applied.  In this case, the veteran's claim was received after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered. 38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also Hyatte v. Shinseki  2010 WL 5230879, 2 (Vet. App.) (Vet.App.,2010)

With respect to whether an event was not reasonably foreseeable, 38 C.F.R. § 3.361(d)(2) provides that whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of Sec. 17.32 of this chapter.

Under 38 C.F.R. § 17.32(c) informed consent includes, among other things, an explanation of reasonably foreseeable associated risks, complications or side effects.

The Veteran participated in VA medical trial testing from January 5, 2001 to December 17, 2004, titled Prevention of Sporadic Colorectal Adenomas with Celexocib and the Companion Consent: Surrogate Endpoint Biomarkers of Colorectal Adenoma Prevention.  He contends that the medication Celexocib/Celebrex) that he was provided resulted in hearing loss, tinnitus, and gastrointestinal problems, including constipation.  He testified that he participated in the trial to essentially serve his country and be patriotic, but now has lasting disabilities.  Although the medication originally helped with his colon issues, such as diarrhea, it soon had the reverse effect, causing persistent constipation. Thus, he feels any of his gastrointestinal problems worsened during the study period.  Currently, the Veteran related that he had to take a laxative once a week to provide relief for that problem.  With regard to hearing loss and tinnitus, the Veteran stated that he had no problems with his ears prior to this medical trial.  

The Veteran submitted treatise evidence regarding the medications of Avandia and Fosamax, but there was no mention of Celebrex or the generic version.  He also submitted some photographs, but they do not pertain to whether he has current disability due to t he medication used during the VA trial study.

In June 2006, the Veteran was afforded a VA general examination, a gastrointestinal examination, and an audiological examination.  However, the Board previously determined that each examination was not adequate for the purpose of rendering a decision on these claims.  

In the June 2006 VA general examination, the examiner opined that the Veteran's bilateral hearing loss, tinnitus, and constipation were not caused by his participation in the clinical trial of Celexocib because the Veteran had a long history of diverticular problems and constipation prior to taking part in the study, and constipation and sensorineural hearing loss are not known complications associated with taking Celebrex.  The June 2006 VA gastrointestinal examination likewise states that the Veteran's complaints cannot be attributed to taking Celebrex as the drug does not have these side effects.  The June 2006 VA audiological examination stated that as no baseline audiogram was conducted prior to the study, so there is no evidence that the Veteran's hearing loss or tinnitus is exclusively the result of participating in the Celebrex study.

The Board previously found that the rationale provided in the general examination was deficient in two respects.  First, while the Veteran did have gastrointestinal problems prior to taking Celebrex, which were indeed the reason why he took part in the study, the Veteran had not stated, and the evidence did not indicate, that he suffered from constipation prior to taking Celebrex.  Second, the examiner did not reference any medical literature or provide any other support for his assertion that hearing loss and constipation are not known side effects of Celebrex.  Thus, the Board concluded that this examination was not adequate for the purpose of rendering a decision on these claims. 

With regard to the gastrointestinal examination, as with the VA general examination, the examiner did not provide any support for his conclusion.  Further, regarding the  audiological examination, the Board noted that under 38 U.S.C.A. § 1151, the Veteran's hearing loss and tinnitus need not be exclusively attributable to taking Celebrex, but need only have been aggravated thereby. 

Accordingly, the Board found that new VA opinions should be obtained by the appropriate specialists to determine whether the Veteran's bilateral hearing loss, tinnitus, and constipation were caused by his participation in the Celexocib study and, if so, whether the proximate cause of these disabilities was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in conducting the Celexocib study or (2) an event not reasonably foreseeable. 

In response, the Board remanded this case to obtain and associate with the claims file the Veteran's informed consent agreement to participate in the VA study "Prevention of Sporadic Colorectal Adenomas with Celexocib and the Companion Consent: Surrogate Endpoint Biomarkers of Colorectal Adenoma Prevention," any additional VA records, and the new medical opinions.  

The VA records were obtained which contained the consent agreements, signed on various dates, including February 27, 2001; January 16, 2002; April 2, 2004; and a follow-up treatment forms in March 2006.  These consent forms reflect that the Veteran was a voluntary participant, that the Veteran could withdraw at any time, and the complete and detailed purposes of the research.  The Veteran was also informed of the risks, complications, and side effects.  The Veteran signed or initialed all of the forms, his spouse signed as a witness, and his physician also signed the forms.

In July 2010, the Veteran was afforded a new VA audiological examination.  The audiogram findings showed that the Veteran has bilateral hearing loss within VA's definition per 38 C.F.R. § 3.385.  The Veteran reported that he had bilateral hearing loss and tinnitus which he stated began following his consumption of Celebrex in the VA drug study.  He stated that the hearing loss and tinnitus began two years into the study.  He described his current symptoms.  The examiner referenced the request by the Board for an opinion regarding a causative relationship between the drug Celebrex and the Veteran's complaints of hearing loss and tinnitus, and whether these complained were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the study, or as an event that was not reasonable foreseeable.  The audiologist indicated that the opinions should be obtained from an otolaryngologist.  An opinion was obtained from the Chief of Compensation and Pension Services.  As he is the medical professional heading up that division, the Board finds that he is competent to provide an opinion on the posed inquiries.  He concluded that it was not at least as likely as not that the Veteran's claimed hearing loss and tinnitus were due to or aggravated by the drug Celebrex.  He stated that there was no evidence in the medical literature that hearing loss or tinnitus were commonly recognized complications.  There was no evidence that there was any carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in conducting the study.  There was also no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or an event that was not reasonably foreseeable.  There was no evidence that a reasonable health care provider would have foreseen the risks of hearing loss, tinnitus, and constipation from taking Celebrex.  

In July 2010, the Veteran was afforded a VA gastrointestinal examination.  The Veteran indicated that he had constipation due to the drug, Celebrex, from the VA trial.  Prior to the study, the Veteran related that he had a sensitive stomach and some soft bowel movements every day.  About two years into the study, he reported that he had constipation.  He related that he would do a day and half without a bowel movement, had difficulty passing stools, and had hard stools.  He said that although he spoke to the doctors, he was not taken out of the study.  Currently, he related that he used over the counter treatments, such as a colon cleanse pill.  Physical examination did not revealed constipation at that time.  The examiner opined that it was not at least as likely as not that the Veteran's complaints of constipation were caused by taking Celebrex, and there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the study.  There was also no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider and there was no evidence that any event occurred that was not reasonably foreseeable by a health care provider.  The examiner provided rationale, stating that the Veteran had had relatively less frequent bowel movements since being enrolled in the Celebrex study, but the resultant change in bowel frequency and associated symptoms and persistence of symptoms after stopping the drug make it less likely than not that this change on bowel frequency was due to the Celebrex nor does it appear that there was any carelessness or negligence of the medical staff in continuing the Veteran on the study despite his change to decreased bowel frequency.  The examiner noted that a medical treatise indicated that in 5.6 percent of participants using Celebrex in preclinical studies experienced diarrhea while there was never constipation reported.  Although some post-clinical studies noted reports of constipation, there were no severe outcomes.  

In November 2011, the Veteran was again examined and another VA examiner opined that constipation was less likely than not related to the VA study.  It was noted that Celebrex prevents colon polyps.  The examiner indicated that the Veteran continued to have constipation despite being off the trial medication which was discontinued years earlier, in 2004.  There was no evidence per his colonoscopies of structural defects, other than diverticulosis and polyps.  The diverticulosis was noted to be a possible contributing factor for his constipation, but this was initially noted in his pre-trial colonoscopy in 2001.

In November 2011, another audiological evaluation was performed which yielded findings of hearing loss and tinnitus.  There was no opinion relevant to compensation under 38 U.S.C.A. § 1151.  

VA law and regulation require that the evidence must show that the additional disability is the result of VA hospital care, medical or surgical treatment and that the proximate cause of the additional disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In light of a review of the consent forms, it is not shown that the Veteran was furnished hospital or medical treatment without his consent.  

The Veteran has contended that hearing loss, tinnitus, and constipation developed two years into the trial study for Celebrex.  These are the types of disabilities which he can describe as a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the question of whether the trial for Celebrex is etiologically related to the claimed hearing loss, tinnitus, and constipation, is a complex medical question.  As such, an opinion by a medical professional is appropriate.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).

The recent VA medical opinions are indeed probative in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Therefore, while the Veteran has competently and credibly stated that symptoms of hearing loss, tinnitus, and constipation began during the VA trial study, the VA examiners' opinions are more probative and persuasive in this case.  These opinions establish that the Veteran's claimed hearing loss, tinnitus, and gastrointestinal problems, described as constipation, are not the result of VA hospital/medical care or treatment provided during medical trial testing from January 5, 2001 to December 17, 2004 in the trial study of "Prevention of Sporadic Colorectal Adenomas with Celexocib and the Companion Consent: Surrogate Endpoint Biomarkers of Colorectal Adenoma Prevention."  Participation in the trial study is not the proximate cause of the claimed hearing loss, tinnitus, and gastrointestinal problems, including constipation, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment.  Finally, the claimed hearing loss, tinnitus, and gastrointestinal problems, including constipation, are not due to an event not reasonably foreseeable.  The probative VA opinions basically determined that the trial study using Celebrex did not play any etiological role in the Veteran's development of hearing loss, tinnitus, or gastrointestinal problem, described as constipation.  

Accordingly, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral hearing loss, tinnitus, and gastrointestinal disability described as constipation have not been met.  In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal condition, described as constipation, is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


